United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                              September 8, 2006
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk
                        ----------------------
                             No. 05-61107
                       ------------------------

BRADLEY PORTER

                       Plaintiff - Appellant

     v.

LOWNDES COUNTY MISSISSIPPI; ET AL

                       Defendants

LOWNDES COUNTY MISSISSIPPI; LOWNDES COUNTY SHERIFF’S DEPARTMENT;
JAMES FARRIS, In his individual capacity

                       Defendants - Appellees


                       --------------------------
             Appeal from the United States District Court
          for the Northern District of Mississippi, Aberdeen
                             No. 1:04-CV-218
                      ---------------------------


Before KING, GARWOOD, and JOLLY, Circuit Judges.

PER CURIAM:*

AFFIRMED.    See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.